DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopening Prosecution
In view of the appeal brief filed on 14 January 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments, pp. 4-8, in the appeal brief filed 14 January 2021 have been considered and are persuasive.  Upon further consideration, new grounds of rejection are presented below.

Claim Objections
Claims 1, 12, and 20 are objected to because of the following informalities:  The claims recite “the electronic articles are ranked by a search engine accorded to an initial ranking.”  “Accorded” should read “according.”  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/308,974, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims recite a “credibility factor.”  This is generic.  The disclosure as to using this in applying an adjustment to a rating is limited to an embodiment wherein implicit profile associations with the querying user and/or the query are disclosed.  ’974 Specification [0079]-[0080].  This is not adequate disclosure for the breadth of a generic “credibility factor.”  Striking “is based on a credibility factor associated with the member who provided the rating” would perfect priority.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “credibility” appears only in the claims.  The specification lacks antecedent basis for this term.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite a “credibility factor.”  The disclosure as to using this in applying an adjustment to a rating is limited to an embodiment wherein implicit profile associations with the querying user and/or the query are disclosed.  Specification [0064], [0081]-[0082].  However other embodiments, such as adjusting the rating based on member trustworthiness (e.g., Specification [0038]), are not.  It is therefore not clear that Applicant has shown that they are in possession of the full scope of the genus of credibility factors.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 12, and 20 recite “credibility,” a term which only appears in the claims.  “Trustworthiness” is disclosed.  Specification [0038].  An implicit link between a member and the subject of the query is also disclosed.  Specification [0081]-[0082].   It is unclear whether credibility refers to these, or something else.  It is therefore unclear what the metes and bounds of “credibility factor” are.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong 1
Claims 1, 12, and 20 recite:
“a first search query from a first member of a member network,” which is directed towards a method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a patron asking a librarian to find a book; 
“obtaining a first response to the first search query, wherein the first response identifies a plurality of electronic articles that were each rated by at least a respective one member of the member network,” which is directed towards a method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian finding books responsive to a patron’s query, and further analogous to the nontechnical human activity of patrons giving positive or negative feedback to the librarian of books they’ve read;
“wherein each electronic article is a web page that is identified by a uniform resource locator, and the electronic articles are ranked accorded to an initial ranking in response to the query,” which is directed towards a method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian ordering books based on how well they think each book is responsive to the patron’s inquiry;
“for each electronic article of the plurality of electronic articles, obtaining a respective rating provided by each of one or more members of the member network, for each rating, applying an adjustment to generate an updated rating, wherein the adjustment is based on a credibility factor associated with the member who provided the rating or a degree of separation between the first member and the member who provided the rating, and combining the one or more updated ratings to generate a combined member-based rating and using the combined member-based rating to generate a ranking score for the electronic article,” which is directed towards a mental process of mentally weighing patrons’ positive or negative ratings of a book based on how well they know the querying patron, and the librarian mentally adjusting their ranking by taking patrons’ ratings into account, resulting in the abstract method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian adjusting the order of books to recommend to a patron based on whether any of the books were positively reviewed by the patron’s best friend; and 
“using the ranking scores of the plurality of electronic articles to generate a ranking of the electronic articles that is a re-ranking of the electronic articles from the initial ranking and that is different from the initial ranking,” which is directed towards a method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian adjusting the order of books to recommend to a patron based on whether any of the books were positively reviewed by the patron’s best friend.
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the additional elements do not integrate the judicial exception into a practical application.  Claims 1, 12, and 20 recite:
“receiving a first search query from a first member of a member network,” which is insignificant data-gathering activity, see MPEP 2106.04(d), 2106.05(g);
“the electronic articles are ranked by a search engine accorded to an initial ranking,” where the search engine is a general purpose computer, see MPEP 2106.04(d), 2106.05(b), such that the use is akin to instructions to apply the abstract idea of ranking the articles on a computer, see MPEP 2106.04(d), 2106.05(f);
“providing, for display to the first member, in a response to the first search query, search results representing highest ranking electronic articles in the ranking of the electronic articles, each search result including the uniform resource locator of the electronic article and that upon selection by a user of the user device causes the user device to request the article,” where transmitting data and displaying data are using computers in their ordinary capacity, such that the recitation is akin to instructions to apply the abstract idea of ranking the articles on a computer, see MPEP 2106.04(d), 2106.05(f).
Claim 12 further recites a server and storage devices, a general purpose computer and components thereof, see MPEP 2106.04(d), 2106.05(b), such that the recitation is akin to instructions to apply the abstract idea of ranking the articles on a computer, see MPEP 2106.04(d), 2106.05(f).
Claim 20 further recites a computer and a computer storage medium, a general purpose computer and components thereof, see MPEP 2106.04(d), 2106.05(b), such that the recitation is akin to instructions to apply the abstract idea of ranking the articles on a computer, see MPEP 2106.04(d), 2106.05(f).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either amount to mere instructions to implement the abstract idea on a computer, or recite insignificant extra-solution activity, as described above.  See MPEP 2106.05.
Dependent Claims
As per claims 2 and 13, taking into account the credibility of the rating member, which is directed towards a method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian adjusting the order of books to recommend to a patron based on whether any of the books were positively reviewed by a subject matter expert relevant to the subject matter of the patron’s inquiry.
As per claims 3-4 and 14-15, taking into account a degree of separation between the querying member and the rating member, which is directed towards a method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian adjusting the order of books to recommend to a patron based on whether any of the books were positively reviewed by the patron’s best friend.
As per claims 5-7, 10-11, 16, and 19, considering someone who is, e.g., both a close business associate and a friend-of-a-friend of the first member based on the closest of eligible types between business associate and friend is directed towards a mental process of mentally weighing patrons’ positive or negative ratings of a book based on how well they know the querying patron, and the librarian mentally adjusting their ranking by taking patrons’ ratings into account, resulting in the abstract method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian adjusting the order of books to recommend to a patron based on whether any of the books were positively reviewed by the patron’s best friend.
As per claims 8 and 17, considering someone who is local to the first member directed towards a mental process of, e.g., mentally weighing patrons’ positive or negative ratings of a book based on how close they live to the library, and the librarian mentally adjusting their ranking by taking patrons’ ratings into account, resulting in the abstract method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian adjusting the order of books to recommend to a patron based on whether any of the books were positively reviewed by someone who lives close to the library, while discounting recommendations from patrons who are visiting from out of state.
As per claims 9 and 18, considering someone who has common characteristics to the first member directed towards a mental process of, e.g., mentally weighing patrons’ positive or negative ratings of a book based on whether they have a similar profession to the first member, and the librarian mentally adjusting their ranking by taking patrons’ ratings into account, resulting in the abstract method of organizing human activity by managing personal behavior or relationships or interactions between people, analogous to the nontechnical human activity of a librarian adjusting the order of books to recommend to a patron based on whether any of the books were positively reviewed by someone who has the same job as the inquiring patron.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Korte et al., US 2013/0110805 A1 (hereinafter “Korte”).

Korte was published more than a year before actual filing date of the instant application, which is the effective filing date of the instant application.  The instant specification is identical to the disclosure of Korte, and therefore Korte teaches any and all claims possibly supported by the instant specification.  Perfecting a claim to priority to 14/308974 would overcome this rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lunt et al., US 2006/0004789 A1, teaches ranking search results based on selection frequency by users within a specified degree of separation from the searching user.  Even if clicks were analogous to the claimed ratings, Lunt, however, would teach only obtaining “relevant” clicks from only members within a degree of separation, instead of obtaining clicks from each member and then applying an adjustment based on the degree, and, more importantly, does not re-rank search results but rather produces an initial ranking of unranked search results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159